15-2206
     Zheng v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 284 133
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   10th day of January, two thousand seventeen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            RICHARD C. WESLEY,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   DEQING ZHENG, AKA DE QUIN ZHENG,
14   AKA DE QIN ZHENG,
15            Petitioner,
16
17                    v.                                             15-2206
18                                                                   NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Alexander Kwok-Ho Yu, New York, N.Y.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Terri J.
28                                       Scadron,     Assistant     Director;
29                                       Christina P. Greer, Trial Attorney;
30                                       Office of Immigration Litigation,
31                                       United States Department of Justice,
32                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5
6        Petitioner Deqing Zheng, a native and citizen of the

7    People’s Republic of China, seeks review of a June 12, 2015,

8    decision of the BIA affirming an October 31, 2013, decision of

9    an Immigration Judge (“IJ”) denying Zheng’s application for

10   asylum, withholding of removal, and relief under the Convention

11   Against Torture (“CAT”).   In re Deqing Zheng, No. A200 284 133

12   (B.I.A. June 12, 2015), aff’g No. A200 284 133 (Immig. Ct. N.Y.

13   City Oct. 31, 2013).   We assume the parties’ familiarity with

14   the underlying facts and procedural history in this case.

15       Under the circumstances of this case, we have reviewed both

16   the IJ’s and BIA’s decisions.       See Yun-Zui Guan v. Gonzales,

17   432 F.3d 391, 394 (2d Cir. 2005).     The applicable standards of

18   review are well established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu

19   Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

20       For asylum applications like Zheng’s, governed by the REAL

21   ID Act, the agency may, “[c]onsidering the totality of the

22   circumstances,” base a negative credibility finding on an
                                     2
1    asylum applicant’s demeanor and inconsistencies or omissions

2    in the applicant’s statements and other record evidence.            8

3    U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

4    “We defer . . . to an IJ’s credibility determination unless,

5    from the totality of the circumstances, it is plain that no

6    reasonable fact-finder could make such an adverse credibility

7    ruling.”   Xiu Xia Lin, 534 F.3d at 167.      Substantial evidence

8    supports the adverse credibility determination in this case.

9        The    IJ   reasonably   found    that   Zheng’s   hesitant   and

10   unresponsive demeanor indicated a lack of credibility, rather

11   than “mere nervousness,” pointing to specific instances in

12   which Zheng was unresponsive.        See Jin Chen v. U.S. Dep’t of

13   Justice, 426 F.3d 104, 113 (2d Cir. 2005) (deferring to agency’s

14   demeanor finding “in recognition of the fact that the IJ’s

15   ability to observe the witness’s demeanor places [him] in the

16   best position to evaluate whether apparent problems in the

17   witness’s testimony suggest a lack of credibility or, rather,

18   can be attributed to an innocent cause such as difficulty

19   understanding the question”).

20       The adverse credibility determination is further supported

21   by a record riddled with inconsistencies and omissions.           See

                                      3
1    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166-67

2    &   n.3    (noting   that   “[a]n   inconsistency   and    an   omission

3    are . . . functionally equivalent” for credibility purposes).

4    For example, Zheng testified inconsistently regarding whether

5    his passport was stamped by Chinese airport officials.               His

6    asylum application and initial testimony reported that he

7    received treatment at a hospital for his injuries; but when

8    asked whether he had documentation of that treatment, he changed

9    his claim to say that he was treated at a local clinic that did

10   not       provide    documentation.        Zheng    also        testified

11   inconsistently regarding the time between his July 2010 arrest

12   and May 2011 departure from China.          His asylum application

13   implied that he reported to the police weekly, and his direct

14   testimony was that he lived with his father for that entire

15   period, but Zheng subsequently testified that he reported to

16   the police only twice and fled to another location to avoid

17   arrest.       The agency was not compelled to accept Zheng’s

18   explanations for these discrepancies.        See Majidi v. Gonzales,

19   430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner ‘must do more than

20   offer a “plausible” explanation for his inconsistent statements

21   to secure relief; he must demonstrate that a reasonable

                                         4
1    fact-finder would be compelled to credit his testimony.’”

2    (quoting Zhou Yun Zhang v. U.S. INS, 386 F.3d 66, 76 (2d Cir.

3    2004))).

4          The   agency   also     reasonably    concluded   that   Zheng’s

5    corroborating evidence was insufficient to rehabilitate his

6    credibility.    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

7    Cir. 2007).    Zheng’s baptism certificate and the letter from

8    his church in New York were entitled to diminished weight

9    because no witnesses were available for cross examination.           See

10   Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010),

11   rev’d on other grounds sub nom. Hui Lin Huang v. Holder, 677

12 F.3d 130 (2d Cir. 2012); see also Y.C. v. Holder, 741 F.3d 324,

13   334 (2d Cir. 2013).     And Zheng failed to provide letters from

14   his   father   or    friend    in   China   who   introduced   him    to

15   Christianity; or letters or testimony from his aunt or fellow

16   church members in New York.         See Biao Yang, 496 F.3d at 273.

17         Given the demeanor finding, multiple inconsistencies and

18   omissions, and the lack of corroborating evidence, the totality

19   of the circumstances supports the credibility ruling.            See 8

20   U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

21   Because Zheng’s claims for relief were all based on the same

                                         5
1    factual predicate, the adverse credibility determination is

2    dispositive of asylum, withholding of removal, and CAT relief.

3    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

4        For the foregoing reasons, the petition for review is

5    DENIED.    As we have completed our review, any stay of removal

6    that the Court previously granted in this petition is VACATED,

7    and any pending motion for a stay of removal in this petition

8    is DISMISSED as moot.    Any pending request for oral argument

9    in this petition is DENIED in accordance with Federal Rule of

10   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

11   34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O=Hagan Wolfe, Clerk




                                    6